Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of PCT/EP2017/083431, filed 12/19/2017.
Claims 1-16 and 17-20 are currently pending in this patent application.
The preliminary amendment filed on 02/24/2020, amending claims 1, 3, 5-15 and 16, and adding new claims 17-20 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, Claims 1-13 and 17-20, drawn to a method for the enzymatic production of a glycosylation modified antibody comprising a)    incubating a first antibody affinity ligand-bound monoclonal antibody with a glycosylation at an N-glycosylation site with a first enzyme and a first activated sugar residue for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site thereby producing a first modified antibody, (b) recovering the first modified antibody from the antibody affinity ligand, (c)   incubating the recovered first modified antibody in solution with a second enzyme and a second activated sugar residue for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site of the first modified antibody thereby producing the glycosylation modified antibody, and (d) separating the glycosylation modified antibody from the second enzyme in a cation exchange chromatography in the response filed on 03/05/2021 is acknowledged.  
FINAL.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-13 and 17-20 are present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application EPO 16205585.9, filed on 12/21/2016, and EPO 17157006.2, filed on 02/20/2017 without English translation. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/05/2021 and 02/18/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.
Drawings
Drawings submitted on 03/05/2021 are accepted by the Examiner.


Claim Objections
Claims 2-7, 9-13 and 17-20 are objected to in the recitation “method according to”, which should be changed to “method of”. Appropriate correction is required.
Claims 17, and 19 are objected to in the recitation “further including”, which should be changed to “further comprising”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 is indefinite and vague in the recitation “the N-glycosylation site is a Fab region N-glycosylation site or Fc region N-glycosylation site at asparagine residue 297”, which is confusing because absent a reference to an amino acid sequence of the Fab region N-glycosylation site or Fc region N-glycosylation site,  to which amino acid numbering refers? What is the amino acid sequence of Fab region N-glycosylation site or Fc region N-glycosylation site or an antibody of said sites? In the art, the Fab region N-glycosylation site or Fc region N-glycosylation site can be multiple forms derived from many unknown sources as well as many mutants, variants and fragments thereof. Therefore, asparagine at position 297 of the Fab region N-glycosylation site or Fc region N-glycosylation site is confusing.  Clarification is required.

Claim 13 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 13 is indefinite in the recitation “the Fc-region” lacks antecedent basis and claim 1 does not recite anything about “Fc-region. Therefore, “the Fc-region” lacks antecedent basis in claim 1 from which claim 13 depends. Clarification is required. 



Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is indefinite in the recitation “about 750 mM to about 1250 mM”, The term “about” is a term of degree and having no boundary, and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description

Claims 1-13 and 17-20 are directed to a method for the enzymatic production of a glycosylation modified antibody comprising a)    incubating a first antibody affinity ligand-bound monoclonal antibody with a glycosylation at an N-glycosylation site with a first enzyme and a first activated sugar residue for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site thereby producing a first modified antibody, (b) recovering the first modified antibody from the antibody affinity ligand, (c)   incubating the recovered first modified antibody in solution with a second enzyme and a second activated sugar residue for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site of the first modified antibody thereby producing the glycosylation modified antibody, and (d) separating the glycosylation modified antibody from the second enzyme in a cation exchange chromatography, wherein the enzymes are galactosyltransferase and sialyltransferase (for claims 3 and 4).
		The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to a method for the enzymatic production of any glycosylation modified antibody derived from any sources having any structural feature, comprising a)    incubating any first antibody affinity ligand-bound monoclonal antibody having any structure with a glycosylation at any N-glycosylation site with any first enzyme derived from any unknown sources having any structural feature and having glycosylation activity, and any first activated sugar residue having any structure, for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site thereby producing any first modified antibody, (b) recovering the first modified antibody from the antibody affinity ligand, (c)   incubating the recovered first modified antibody in solution with any second enzyme derived from ant unknown sources having any structural feature, and any second activated sugar residue having any any galactosyltransferase and any sialyltransferase (for claims 3 and 4-5) includes β4GalT1 and ST6 derived from any sources having any structure, i.e. claims are drawn to using any enzyme for glycosylation of N-glycosylation site of any antibody using any sugar residue, wherein the enzymes includes galactosyltransferase or sialyltransferase, which are derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures. As such the claims encompass very broadly any enzymes (no enzyme name is recited in claims 1-2, 5-13 and 17-20) or any galactosyltransferase and any sialyltransferase derived from ant unknown sources having any structural feature (for claims 3-5), for glycosylating N-glycosylation site of an antibody using the genus of enzyme polypeptides, glycosyltransferase or sialyltransferase, and functional homologs or variants broadly encompass in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of enzyme polypeptides are adequately described by the disclosure of the structures in the prior art, i.e., any enzymes involve in glycosylation of any antibody and using any sugars, or using any galactosyltransferase or any sialyltransferase. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly any enzyme for glycosylation derived from any unknown sources having any structural feature or any galactosyltransferase includes  β4GalT1 or any sialyltransferase enzymes includes ST6 derived from any unknown sources having any structural feature that encompasses many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, wherein the enzymes,  galactosyltransferase includes β4GalT1 or sialyltransferase includes ST6 enzymes has glycosylation activity, whose structures are not fully described in the specification. No information, beyond the characterization of enzymes, galactosyltransferase includes β4GalT1 or sialyltransferase includes ST6  enzymes derived from any unknown sources having any structural feature has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the enzymes, galactosyltransferase, β4GalT1 or sialyltransferase, ST6 enzymes or proteins within the scope of the claimed genus. The genus of galactosyltransferase or sialyltransferase enzymes claimed is a large variable genus including many mutants, variants and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated enzymes, galactosyltransferase or sialyltransferase enzymes within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 

Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”


Regarding claim 1-6, 7, 8-13, and 17-20, Tayi et al. teach a method for enzymatically modifying of an Fc region of an affinity ligand bound antibody from a heterogeneous glycoform to a homogenous single glycoform comprising (a) contacting said affinity ligand bound heterogeneous glycoform antibody with one or more enzymes including a galactosyltransferase, includes p4GalT1 (synonyms beta-4GalT1 as claimed), which is a first enzyme, while being bound to an affinity ligand, and then, the antibody treated with a sialyltransferase, includes ST6, which is a second enzyme, which results in the glycosylation of the antibody at N-linked glycosylation site of the antibody in the FC region with asparagine (N297) residue (page 2 and  22), and the glycosylation reaction was conducted for a time sufficient and under conditions to modify the glycoform of the Fc region to a substantially homogeneous single form; (b) adding one or more nucleotide sugars (synonyms activated sugar as claimed) and/or cofactors; and (c) releasing followed by separating the homogeneous single glycoform antibody sample from said affinity ligand for use in the down-stream applications, wherein the antibody is a monoclonal antibody, an IgG1-4 monoclonal antibody, wherein said monoclonal antibody is fact bivalent monospecific antibody because it has two Fab antigen binding region  as well as the antibody can 

    PNG
    media_image1.png
    709
    1570
    media_image1.png
    Greyscale

Tayi et al. also teach using MES buffer, and Tris buffer in the reaction step, and washing step, wherein the concentration of sodium chloride (NaCl) is 50 mM and pH 6-8 (see, claims 25-26 and page 26). 
 Tayi et al. do not teach recovering the first modified (glycosylated) antibody from antibody ligand before adding second enzyme for glycosylation (for claim 1, part (b)), which is obvious to a skilled artisan to modify one step process, i.e. first enzyme while bound to the ligand incubated with second enzyme for reaction after washing, to a two-step process of the instant claims, which is an optimization process, and obvious to a skilled artisan because optimization is a matter of routine experimentation in the absence of unexpected results to obtain better results in terms of  It is well established that merely selecting proportions, ranges and modifying the process conditions such as temperature, reaction time and concentration as well as process steps is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
Tayi et al. also do not teach using the NaCl concentration in MES and Tris buffer is 75 mM to 150 mM, .in reaction buffer, washing buffer or elution buffer (for claim 7) and do not teach a linear gradient NaCl concentration of 750 mM to 1250 mM (for claim 7) and using cationic exchange column for purifying glycosylated antibodies (for claims 1, 8 and 20).
However, Ramasubramanyan et al. teach methods for isolating and purifying a protein, for example, an antibody, or an antigen-binding portion thereof of said antibody, from a sample in order to reduce the presence of process-related impurities and/or product-related substances, and the purification of the antibodies is carried out in cation exchange chromatography (CEX) comprises a buffer containing NaCl salt at a concentration of 20 mM to 500 mM in MES buffer containing 500 mM of NaCl (see, page 36 and 54) and NaCl concentration of 100 mM to 150 mM, appropriate for a Mab (monoclonal antibody): Resin: Buffer combination, wherein the pH of the buffer is 6:00 (page 72-73), wherein Ramasubramanyan et al. also teach using NaCl at a concentration of 1 M to 4 M (see, page 43) and further teach linear gradient of NaCl salt solution of 750 mM to 1250 mM . Ramasubramanyan et al.  further teach a method for reducing process-related impurities and/or product-related substances in a preparative scale sample of a protein of interest, which is an antibody, comprising at least one process-related impurities and/or product-related substance, the method comprising (a) contacting the sample (an antibody) to a chromatography media, wherein the contact occurs in the context of a loading buffer; (b)  wherein the cation exchange (CEX) adsorbent material is a CEX resin, wherein the CEX resin is the Poros XS resin (see, claims 1-6), wherein CEX resins comprises sulfopropyl (SP) substituents (see, page 36), and further comprises the matrix is highly cross-linked agarose could be bonded with sulfopropyl (SP) substituents (see, page 39). Ramasubramanyan et al. do not teach linear gradient of NaCl concentration of 750 mM to 1250 mM MES buffer using in CEX column (for part of claim 7).
However, Fekete et al. teach cation exchange chromatography (CEX), which is a well-established strategy for the characterization and purification of mono-clonal antibodies (mAbs), and further teach NaCl salt-gradient modes, with various therapeutic mAbs and their variants, and for the salt gradient separations, the mobile phase “A” buffer comprises 10 mM MES in water, while mobile phase “B” buffer  was 10 mM MES in water with 1 M NaCl, i.e. 1000 mM at pH 5.7 (see, abstract, Page 170, Col 2, para 6). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tayi et al., Ramasubramanyan et al. and Fekete et al. to use NaCl at a concentration of 100 mM to 150 mM in the purification buffer of antibodies as taught by Ramasubramanyan et al. and using cationic exchange (CEX) chromatography as taught by Ramasubramanyan et al. and Tayi et al. and using linear gradient of at pH 5.7 using in CEX column to purify antibodies in order to reduce impurities in the glycosylated antibody preparations of Tayi et al. to make highly purified glycosylated antibodies composition to be used for treating cancer and immune disorders in human subjects to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to eliminate impurities from the glycosylated antibody preparation using CEX chromatography to make highly purified glycosylated antibodies to be used against diseases in human subjects,  which is therapeutically, pharmaceutically, commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Tayi et al. successfully produce highly purified glycosylated antibody composition for treating cancer and immune disorders. 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Double Patenting Rejections (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

Claims 1-13 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12, 16-20 and 21 of copending Application No. 16/091,052 (USPGPUB 20200165320). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 
Claims of the instant application are drawn to a method for the enzymatic production of a glycosylation modified antibody comprising a) incubating a first antibody affinity ligand-bound monoclonal antibody with a glycosylation at an N-glycosylation site with a first enzyme and a first activated sugar residue for a time sufficient and under conditions suitable to modify the glycosylation at the N- glycosylation site thereby producing a first modified antibody, (b) recovering the first modified antibody from the antibody affinity ligand, (c incubating the recovered first modified antibody in solution with a second enzyme and a second activated sugar residue for a time sufficient and under conditions suitable to modify the glycosylation at the N-glycosylation site of the first modified antibody thereby producing the glycosylation modified antibody, and (d) separating the glycosylation modified antibody from the second enzyme in a cation exchange chromatography, 2 #797419Appln. No. 16/447,110Attorney Docket No. P34039-USwherein the cation exchange chromatography material has a matrix of cross-linked agarose with sulfopropyl cation exchange groups, wherein the first enzyme is a galactosyltransferase and the second enzyme is a sialyltransferase, wherein the galactosyltransferase is 4GalT1, wherein the sialyltransferase is ST6, wherein the step of separating  i) applying a solution comprising the first enzyme and second enzyme a and the glycosylation modified antibody to a cation exchange chromatography material, ii) washing the cation exchange chromatography material with a wash solution to remove unbound compounds from the cation exchange chromatography material but without eluting the glycosylation modified antibody, iii) applying a first solution to the cation exchange chromatography material and thereby eluting the first enzyme from the cation exchange chromatography material, iv) applying a second solution to the cation exchange chromatography material and thereby eluting the glycosylation modified antibody from the cation exchange chromatography material, and  3 #797419Appln. No. 16/447,110Attorney Docket No. P34039-US v) applying a linear gradient to the cation exchange chromatography material and thereby eluting the second enzyme from the cation exchange chromatography material, wherein the solution of step i) is a 2-(N-morpholino)ethanesulfonic acid (MES) buffered solution with a pH value from pH 5.0 to pH 6.5, the wash solution of step ii) is a 2-(N-morpholino)ethanesulfonic acid (MES) buffered solution with a pH value from pH 5.0 to pH 6.5, the first solution of step iii) is a tris(hydroxymethyl)aminomethane (TRIS) buffered solution with a pH value from pH 6.6 to pH 8.0, the second solution of step iv) is a 2-(N-morpholino)ethanesulfonic acid (MES) buffered solution with a pH value from pH 5.0 to pH 6.5 comprising about 75 mM to about 125 mM sodium chloride (NaCl), the linear gradient is from the solution of step iv) to a 2-(N- morpholino)ethanesulfonic acid (MES) buffered solution with a pH value from pH 5.0 to pH 6.5 comprising about 750 mM to about 1250 mM sodium chloride (NaCl), wherein the method 

The claims of the co-pending application are drawn to a method of producing a glycosylation modified antibody comprising: applying a solution comprising an antibody with glycosylation at an N-glycosylation site to an antibody light chain affinity ligand bound to a solid phase including immobilized, whereby the antibody is bound by the ligand resulting in a ligand bound antibody, optionally washing the solid phase with a buffered solution #797414 2Appln. No. 16/447,093Attorney Docket No. P34037-USenzymatically modifying the glycosylation at the N-glycosylation site of the antibody by applying a first and a second glycosylation modifying enzyme or a time sufficient and under conditions suitable for the enzymatic modification of the ligand-bound antibody, optionally washing the modified ligand-bound antibody, and; releasing the antibody from the antibody light chain affinity ligand, and thereby producing a glycosylation modified antibody, #797414 3Appln. No. 16/447,093Attorney Docket No. P34037-USwherein the antibody is selected from the group of antibodies consisting-of a full length antibody, a bivalent monospecific antibody, a bispecific antibody, a bivalent bispecific antibody, a trivalent bispecific antibody, a tetravalent bispecific antibody, a trivalent trispecific antibody, an antibody Fab fragment, and a tetravalent tetraspecific antibody, wherein the antibody is a chimeric or humanized or human antibody, wherein the first glycosylation modifying enzyme is a galactosyltransferase and the second glycosylation modifying enzyme is a sialyltransferase, wherein the solution comprises a chromatographically purified antibody, the first glycosylation modifying enzyme is GalT1, and the incubation with the first glycosylation modifying enzyme is for 24 hours at 37°C or room temperature, wherein the solution comprises a chromatographically purified antibody, the second glycosylation modifying enzyme is ST6, and the incubation with the second glycosylation modifying enzyme is for 24 hours at 37 °C or room temperature, wherein the solution is a buffered, cell-free cultivation supernatant comprising the antibody, the first glycosylation modifying enzyme is GalT1, the second glycosylation modifying enzyme is ST6, which is added 6 to 24 hours after the first glycosylation modifying enzyme, the total incubation time is 24 hours to 48 hours, at 37 °C or room temperature, wherein the step of applying includes applying a first solution comprising the first glycosylation modifying enzyme for a time sufficient and under conditions suitable for an enzymatic modification of the ligand bound antibody, applying after a defined period of time a second solution containing the second glycosylation modifying enzyme for a time sufficient and under conditions suitable for the enzymatic modification of the modified 
Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-13 and 17-20 of the instant application or alternatively render them obvious.  Alternatively, claims1-13 and 17-20 cannot be considered patentably distinct over claims of the reference co-pending application when there is specifically disclosed embodiment in the instant application that falls within the scope of claims of 1-4, 6-12, 16-20 and 21 of copending Application No. 16/447,093, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims  1-4, 6-12, 16-20 and 21 of copending Application No. 16/447,093. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Status of the claims:
Claims 1-13 and 17-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)

REMSEN Building and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656